DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

2. 	Applicant’s arguments with respect to claims 
have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claim 1, 2, 7 and 12-17  are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1), Lee (US 20190190723 A1) and Wu (US 20190058701 A1) in view of Li (US 201700004126 A1)

5. 	Regarding Claim 1, Park discloses, a method for the secure exchange of one or more messages between terminal devices in a network connecting said terminal devices, wherein the method comprises: creating a message by a first terminal device (Park, [0058], the second authentication request message to the first user terminal); 
Park does not explicitly disclose the following limitations that Lee teaches:
10digitally signing the message with a private key of the first terminal device (Lee, [0040], digitally signing the authentication message with the first private key. In one example, the user terminal 102 may acquire a first hash value by hashing the authenticating message); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a private key that is digitally signed to the terminal to enhance security.
storing the signed message (Park, [0038], the first authentication request message from the authentication server 108, and transmit the optical code to the first user terminal 104. In this case, the optical code is a code capable of storing information within a predetermined size (e.g., up to about 7,000 figures, up to about 4,200 characters, up to about 2,900 bytes in binary, etc.) and may be a QR code, a barcode, or the like. [0061], the authentication result and digitally signing the resulting authentication message with the stored private key;
Park, Lee and Wu does not explicitly disclose the following limitations that Li teaches:
determining an event configured to trigger an intended interworking of the terminal devices (Li, [0025], the event information may have multiple sources, including transaction operations or editing operations conducted by users at the terminal device, communication messages received by the terminal device, or a determination regarding the user's status based on data from a sensor or chip installed at the terminal. The terminal device can adopt different methods to determine or obtain event information based on the source or sources of the event information.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine events of the terminal by allowing them to become triggered based on the information provided to enhance security.

stored message to at least a second terminal device based on the determining of the event; (Park, [0221], and transmitting, by the data transmitter, the second authentication request message to a second user terminal. [0061], to an authentication message indicating the authentication result and digitally signing the resulting authentication message with the stored private key.); 
Park and Lee does not explicitly disclose the following limitations that Wu teaches:
wherein the creating the message to be transmitted and the 15digital signing by the first terminal device occur before the determining of the [[an]] event Wu, [0139], the terminal device, a first random number and a first transmission parameter of a DH protocol; generating a first digital signature of the terminal device based on the first key, the first random number, the first transmission parameter, and at least one of the device identifier of the terminal device or the fourth parameter set; and sending an authentication request message to the network authentication server, where the authentication request message includes the first digital signature, the first random number, the first transmission parameter, the device identifier of the terminal device); 


and wherein a content of the created message to be evaluated by the second terminal device is related to the event (Park, [0040], As such, the service server 102 may transmit the optical code corresponding to the random number and the second authentication request message from which the random number is excluded to the first user terminal 104 and the second user terminal 106)).  

6. 	Regarding Claim 2, Park, Lee, Wu and Li disclose, the method of claim 1, 
Park does not explicitly disclose the following limitations that Lee teaches:
wherein the first terminal device comprises a sensor (Lee, [0040], the user terminal 102 may authenticate the user's biometric information through an authenticator (not shown), such as a fingerprint sensor); 
Park does not explicitly disclose the following limitations that Lee teaches:

and wherein the event corresponds to a changed state in an environment as detected by the sensor (Lee, [0049], the authenticator 202 is a device to be used in authenticating biometric information of a user, and may be, for example, a fingerprint sensor, a face recognizer, an iris recognition device, a speech recognition device, or the like. The authenticator 202 may be embedded in or attached to the user terminal 102, but is not limited thereto, such that the authenticator 202 may be configured as a separate device from the user terminal 10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a terminal sensor wherein the event is detected by the sensor to enhance security.

7. 	Regarding Claim 7, Park, Lee, Wu and Li disclose, the method of claim 1, wherein the first terminal device, the second terminal device, and the network connecting the first terminal device and the second terminal device form a group for secure communication (Park, [0033], a first user terminal 104, a second user terminal 106, and an authentication server 108, and these components may be connected to one another through a network 110. In this case, the network 110 is used in a broad sense, including a packet communication network,); wherein the group is part of a smart 20building automation and/or lighting system; wherein the transmitting the signed message from the first terminal device occurs in a multicast to the second terminal device and all further terminal devices.  

8. 	Regarding Claim 12, Park, Lee, Wu and Li disclose, the method of claim 7, wherein the digitally signed 30message is encrypted with a public key accessible to all terminal devices in the group (Lee, [0006],  a user terminal configured to receive the random number from the authentication server, generate a pair of a second private key and a second public key that are distinguished from previously issued first private key and first public key, and generate a first signature value by digitally singing an authentication message including the random number and the second public key).  

Regarding Claim 13, Park, Lee, Wu and Li disclose, the method of claim 1, further comprising:  - 33 -receiving the digitally signed message by the second terminal device (Park, [0046], the second user terminal 106 may digitally signs the resulting authentication message); and verifying the digital signature of the first terminal device, creating a further message, by the second terminal device, 5relating to the response to the digitally signed message from the first terminal device (Lee, [0040],  the user terminal 102 may generate a first signature value by digitally signing an authentication message containing the random number and the second public key with the previously issued first private key, and transmit the authentication message, the first signature value, and the second public key to the service server 106. ); and signing the further message digitally before the second terminal device receives the digitally signed message from the first terminal device, and wherein the further digitally signed 10message is transmitted to the first terminal device based on the reception of the digitally signed message from the first terminal device (Lee, [0044], the user terminal 102 may transmit the authentication message, the first signature value, and the second public key to the service server 106, and the service server 106 may transmit the authentication message, the first signature value, and the second public key to the authentication server 104. As described above, the authentication server 104 may verify the first signature value to check the integrity of the second public key and transmit the verification completion message to the service server 106. When verification of the first signature value is completed in the authentication server 104 (i.e., when the service server 106 receives the verification completion message from the authentication server 104).  

9. 	Regarding Claim 14, Park, Lee, Wu and Li disclose, the method of claim 13, wherein the further digitally 15signed message is a simple acknowledgement of receipt of the digitally signed message from the first terminal device without payload (Park, [0046], the second user terminal 106 may digitally signs the resulting authentication message using a private key, thereby generating a signature value. In this case, the second user terminal 106 may acquire a first hash value by hashing the authentication message including the random number and transaction data and generate the signature value by encrypting the first hash value using the private key. The private key may be, for example, FIDO private key and may be created by the second user terminal 106).  

10. 	Regarding Claim 15, Park, Lee, Wu and Li disclose, a terminal device for the secure exchange of one or more 20messages with one or more further terminal devices in a network connecting said terminal devices, wherein the terminal device is configured to: create a message (Park, [0058], the second authentication request message to the first user terminal); 
Park does not explicitly disclose the following limitations that Lee teaches:
digitally sign the message with a private key (Lee, [0040], digitally signing the authentication message with the first private key. In one example, the user terminal 102 may acquire a first hash value by hashing the authenticating message);  
storing the signed message (Park, [0038], the first authentication request message from the authentication server 108, and transmit the optical code to the first user terminal 104. In this case, the optical code is a code capable of storing information within a predetermined size (e.g., up to about 7,000 figures, up to about 4,200 characters, up to about 2,900 bytes in binary, etc.) and may be a QR code, a barcode, or the like. [0061], the authentication result and digitally signing the resulting authentication message with the stored private key); 
Park, Lee and Wu does not explicitly disclose the following limitations that Li teaches:
determining an event configured to trigger an intended interworking of the terminal devices (Li, [0025], the event information may have multiple sources, including transaction operations or editing operations conducted by users at the terminal device, communication messages received by the terminal device, or a determination regarding the user's status based on data from a sensor or chip installed at the terminal. The terminal device can adopt different methods to determine or obtain event information based on the source or sources of the event information.)

25transmit the stored message to at least a second terminal device based on the determining of the event (Park, [0221], and transmitting, by the data transmitter, the second authentication request message to a second user terminal. [0061], to an authentication message indicating the authentication result and digitally signing the resulting authentication message with the stored private key); wherein the terminal device is configured to create and digitally sign the message to be transmitted before the determining of the [[an]] event Wu, [0139], the terminal device, a first random number and a first transmission parameter of a DH protocol; generating a first digital signature of the terminal device based on the first key, the first random number, the first transmission parameter, and at least one of the device identifier of the terminal device or the fourth parameter set; and sending an authentication request message to the network authentication server, where the authentication request message includes the first digital signature, the first random number, the first transmission parameter, the device identifier of the terminal device); and wherein a content of the created message to be evaluated by the one or more further terminal devices is related to the event (Park, [0040], As such, the service server 102 may transmit the optical code corresponding to the random number and the second authentication request message from which the random number is excluded to the first user terminal 104 and the second user terminal 106).  

11. 	Regarding Claim 16, Park, Lee, Wu and Li disclose, the terminal device of claim 15, 
Park, and Wu does not explicitly disclose the following limitations that Lee teaches:
wherein the terminal device is further configured to precalculate the subsequent occurring event and/or the message relating to the event (Lee, [0015], the user terminal and transmitting the authentication message, the first signature value, and the second public key to the authentication server; checking, at the authentication server, integrity of the second public key by verifying the first signature value using the first public key; and in the event of a next authentication request of the user, performing, at the service server, authentication of a message related to the next authentication request using the second public key.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to precalculate the event that is occurring to the message to enhance security.

12. 	5Regarding Claim 17, Park, Lee, Wu and Li disclose, the terminal device of claim 16, 
Park, and Wu does not explicitly disclose the following limitations that Lee teaches:
wherein the terminal device is further configured to perform the precalculation, the creation, and the digital signing of the message in an idle phase of the first terminal device (Lee, [0003],  a user terminal authenticates user's biometric information and generates a signature value by digitally signing the result of the authentication with a [0098], authentication request of a user, random number generation of an authentication server 104, biometric information authentication of an authenticator 202, digital signing by the authenticator 202, and a procedure of the authenticator 104 to verify a signature value and transmit a result are disadvantageously performed at every authentication.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include and idle phase of the digital signed message for the terminal device to enhance security.

13. 	Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1) and Lee (US 20190190723 A1) in view of Wu (US 20190058701 A1) in further view of Li(US 20170004126 A1).

14. 	25Regarding Claim 3, Park, Lee, Wu and Li disclose, the method of claim 1, 
Park, Lee, and Wu does not explicitly disclose the following limitations that Li teaches:
further comprising precalculating the event and/or the message relating to the event by the first terminal device (Li, [0006], the event information includes event information produced by an operation of the user, or event information produced by the terminal device based on a received communication message, and where the event information includes event characteristic information having an event type, an event time, or an event location.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the message relating to the terminal device to enhance security.

15. 	Regarding Claim 4, Park, Lee, Wu and Li disclose, the method of claim 3, 
Park, Lee, and Wu does not explicitly disclose the following limitations that Li teaches:
wherein the precalculating occurs 30by creating a list of essentially possible events or messages and by selecting from said list, through comparison with the last- occurring event or the last-transmitted message, the event which- 31 - is certain to occur or which will occur at least with a minimum probability as the next event or the message relating thereto (Li, [0034], When the event information includes event information from a communication messages received by the terminal device, obtaining the user's event information includes receiving the communication at the terminal device, and comparing the content of the communication message to a preset event keyword. When the content of the communication message matches the event keyword, the content of the communication message is extracted to use as the event information.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention

16. 	(Cancelled) Regarding Claim 5, Park, Lee, Wu and Li disclose, the method of claim 1, further comprising storing the 5signed message relating to the event until the occurrence of the event, and retrieving the message and transmitting it to the second terminal device when the event occurs (Li, [0037], the event information obtained by the terminal device without conducting a search, and the user's event information obtained by a terminal device is stored locally in the terminal device. The terminal device will not upload or share the event information).  

17. 	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1), Lee (US 20190190723 A1), Wu (US 20190058701 A1) and Li(US 20170004126 A1) in view of Glovitz (US 5682421).

18. 	Regarding Claim 6, Park, Lee, Wu, Li and Glovitz disclose, the method of claim 1, 
Park, Lee, Wu and Li does not explicitly disclose the following limitations that Glovitz teaches:
wherein creating and signing the 10message occur either: immediately after a further message relating to a preceding event has first been dispatched, or during an idle phase between the dispatch of two messages (Glovitz, Col. 22 lines 65-67, Col. 23 lines 1-2, After the status of the call is updated to indicate that the call is dispatched in both open call buffer 202 and host computer 126, host interface 240 returns to an idle state and waits for a message in message queue 222 (i.e., one of messages 222(a), 222(b), 222 (d), or 222 (f).)
  
19. 	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1), Lee (US 20190190723 A1) in view of Wu (US 20190058701 A1) and Li(US 20170004126 A1) in view of Modi, US 9734697 B1

20. 	25Regarding Claim 8, Park, Lee, Wu, Li and Modi disclose, the method of claim 7, wherein the first terminal device comprises a sensor (Park, [0046], the second user terminal 106 may acquire the biometric information of the user through an authenticator (not shown), such as a fingerprint sensor, a face sensor); 
Park, Lee and Wu does not explicitly disclose the following limitations that Modi teaches:
wherein the sensor is further configured to detect a presence of persons in an environment of the presence detector (Modi, Col. 1, lines 20-26, According to an embodiment of the disclosed subject matter, a security system includes a sensor configured to detect a presence of one or more persons in an environment); 

Park, Lee, Wu, Li does not explicitly disclose the following limitations that Modi teaches:
wherein the second terminal device comprises a light configured to operate based on messages from the sensor (Modi, Col. 7 lines 56-60, A sensor may operate with different functions at different times, such as where a motion sensor is used to control lighting in a smart home environment when an authorized user is present, and is used to alert to unauthorized or unexpected movement);  
Park, Lee, Wu and Li does not explicitly disclose the following limitations that Modi teaches:
30wherein the event corresponds to the detection of the entry or exit of one or more persons into or from the environment of the sensor (Modi, Col. 7 lines 54-56 and 59-64,  a sensor may operate as a security sensor when it is used to determine security events such as unauthorized entry. and is used to alert to unauthorized or unexpected movement when no authorized user is present, or when an alarm system is in an “armed” mode or state, or the like. In some cases, a sensor may operate as multiple sensor types sequentially or concurrently); 
Park, Lee, Wu and Li does not explicitly disclose the following limitations that Modi teaches:
and - 32 -wherein, in the case where a last-occurring event corresponds to the detection of the entry of the one or more persons, the first terminal device then selects a complementary event corresponding to the detection of the exit of the one or more 5persons from the environment before it occurs, as the next event to occur for which the message is to be created (Modi, Col. 4, lines 5-19, the last person to leave the environment 102 may arm the security system by entering a passcode on the keypad 114, which enables the processor 110 to arm the security system at some time after the last person to exit the environment 102 enters the passcode, for example, 60 seconds after the last person enters the passcode to allow sufficient time for that person to exit. In some implementations, the security system may by armed or disarmed by reading and matching a voice command, a fingerprint, or by using other biometric schemes to verify that the person exiting the environment 102. Col. 11, lines 14-19 As another example, a smart doorbell may control doorbell functionality, detect a person's approach to or departure from a location (e.g., an outer door to the structure), and announce a person's approach or departure from the structure via audible and/or visual message that is output by a speaker and/or a display coupled to, for example, the controller 73).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor that detects the presence of a moving object exiting and entering wherein the sensor is configured to operate through a message to enhance security.

21. 	Regarding Claim 9, Park, Lee, Wu, Li and Modi disclose, the method of claim 7, 
Park, Lee, Wu and Li does not explicitly disclose the following limitations that Modi teaches:
wherein the first terminal device comprises a sensor configured to indicate a temperature (Modi, Col. 7, lines 46-49 A sensor also may be described in terms of the specific hardware components used to implement the sensor. For example, a temperature sensor may include a thermistor, thermocouple; 

Park, Lee, Wu and Li does not explicitly disclose the following limitations that Modi teaches:
wherein 10the second terminal device comprises an air conditioning system configured to operate based on messages from the sensor (Modi, Col. 10, lines 66-67 and Col. lines 1-5, For example, a smart thermostat may detect ambient climate characteristics (e.g., temperature and/or humidity) and may control an HVAC (heating, ventilating, and air conditioning) system accordingly of the structure. For example, the ambient client characteristics may be detected by sensors 71, 72 shown in FIG. 4, and the controller 73 may control the HVAC system (not shown) of the structure.); 

Park, Lee, Wu, Li does not explicitly disclose the following limitations that Modi teaches:
wherein the event corresponds to a change of a predefined temperature limit value (Modi, Col. 7, lines 60-64, a sensor may operate as multiple sensor types sequentially or concurrently, such as where a temperature sensor is used to detect a change in temperature, as well as the presence of a person or animal. A sensor also may operate in different modes at the same or different times.); 
Park, Lee, Wu, Li does not explicitly disclose the following limitations that Modi teaches:
wherein the first terminal device is configured to 15precalculate, through extrapolation, the next event to occur for which the message is to be created, before it occurs, from at least one last-occurring event of detecting that a further change of the predefined temperature limit value has occurred (Modi, Col. 7, lines 56-65, A sensor may operate with different functions at different times, such as where a motion sensor is used to control lighting in a smart home environment when an authorized user is present, and is used to alert to unauthorized or unexpected movement when no authorized user is present, or when an alarm system is in an “armed” mode or state, or the like. In some cases, a sensor may operate as multiple sensor types sequentially or concurrently, such as where a temperature sensor is used to detect a change in temperature).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor that indicates the temperature and wherein the AC system operates a message from the sensor to predefine the limit of the temperature in the last occurring event that is detected.

22. 	Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1), Lee (US 20190190723 A1), Wu (US 20190058701 A1) and Li(US 20170004126 A1)in view of Govindaraju (US 2017/0295503 A1) 

23. 	20Regarding Claim 10, Park, Lee, Wu, Li and Govindaraju disclose, the method of claim 1, 
Park, Lee, Wu and Li does not explicitly disclose the following limitations that Govindaraju teaches: 
wherein messages are exchanged within the network at the application layer in accordance with the Constrained Application Protocol (CoAP) defined in RFC7252, based on the transport layer according to the User Datagram Protocol (UDP) defined in RFC768 (Govindaraju, [0043], a UDP transport layer 530A and a DTLS layer 530B, and an application layer 540, which includes a CoAP layer 540A, an LWM2M Protocol layer 540B, and a LWM2M Objects layer 540C. For LWM2M, UDP binding is mandatory, while UDP transport layer 530A optionally further includes Short Message Service (SMS) binding. DTLS layer 530B provides a secure channel for exchanging messages. [0044], generic CoAP message 550 according to various aspects of the present disclosure. CoAP message 550 includes a fixed-size header (typically 4 bytes) containing the following fields: a version field (Ver) 554, which indicates a CoAP protocol version number (such as 01 binary for CoAP defined in IETF Requests for Comment (RFC) 7252).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an applicant layer based on the transport layer wherein the message are exchanged to enhance security.

24. 	Regarding Claim 11, Park, Lee, Wu, Li and Govindaraju disclose, 
Park and Lee does not explicitly disclose the following limitations that Wu teaches:
the method of claim 10, wherein the message is digitally signed with a signature algorithm based on elliptic curves (Wu, [0120], the terminal device, a second random number, a second transmission parameter, and a second digital signature that are sent by the network authentication server, and performing a DH key agreement algorithm).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a message that is digitally signed using an elliptic curve and algorithm to enhance security.

25. 	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180341763 A1), Lee (US 20190190723 A1), Wu (US 20190058701 A1), Li (US 201700004126 A1) and Ljung (US 2015/0215028 A1).

26. 	Regarding Claim 18, Park, Lee, Wu, Li and Ljung disclose, the method of claim 1, 
Park, Lee, Wu, and Li does not explicitly disclose the following limitations that Ljung teaches:
further comprising activating or deactivating the second terminal device based on the stored message (Ljung, [0009],  The terminal device is configured to activate the relay function to start relaying communication between a requesting terminal of the at least one other terminal and the radio access network after transmission of the message. [0144], The relay capacity information may be configured in the terminal device by a network operator and/or may be a predefined, fixed number which may be stored in the terminal device.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the activating on the terminal to the message that is stored in the device.

27. 	Regarding Claim 19, Park, Lee, Wu, and Li disclose, the terminal device of claim 15, 
Park, Lee, Wu, and Li does not explicitly disclose the following limitations that Ljung teaches:
wherein the terminal device is further configured to activate or deactivate the second terminal device based on the stored message (Ljung, [0009], The terminal device is configured to activate the relay function to start relaying communication between a requesting terminal of the at least one other terminal and the radio access network after transmission of the message. [0144], The relay capacity information may be configured in the terminal device by a network operator and/or may be a predefined, fixed number which may be stored in the terminal device.)).


Conclusion
28. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433